                                          Case 5:20-cv-05799-LHK Document 112 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  11                    Plaintiffs,                         ORDER RE: COMMUNICATIONS
                                  12                                                        WITH THE COURT
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         WILBUR L. ROSS, et al.,
                                  14                    Defendants.
                                  15

                                  16
                                              An individual has called the Clerk’s Office about the above-captioned case. The
                                  17
                                       Courtroom Deputy has informed the caller that the caller cannot discuss the case with the Court,
                                  18
                                       the caller may wish to obtain a lawyer, and the caller may contact the President of the Federal Bar
                                  19
                                       Association’s Northern District of California Chapter for any assistance in locating a lawyer. The
                                  20
                                       Court hereby reminds all parties and interested parties who wish to communicate with the Court
                                  21
                                       that any such communications shall be made in filings on the Court’s docket.
                                  22
                                       IT IS SO ORDERED.
                                  23
                                       Dated: September 14, 2020
                                  24
                                                                                       ______________________________________
                                  25                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  26

                                  27

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
